 

Exhibit 10.3

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT, dated as of June 3,
2015 (this “First Amendment”), among Overseas Shipholding Group, Inc., a
Delaware corporation (“Holdings”), OSG International, Inc., a Marshall Islands
corporation (the “Administrative Borrower”), OIN Delaware LLC, a Delaware
limited liability company (the “Co-Borrower” and, together with the
Administrative Borrower, the “Borrowers”), the other Loan Parties party hereto,
the Lenders party hereto and Jefferies Finance LLC, as administrative agent (in
such capacity, the “Administrative Agent”). All capitalized terms used herein
and not otherwise defined herein shall have the respective meanings provided to
such terms in the Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties, the lenders party
thereto from time to time (each, a “Lender” and, collectively, the “Lenders”),
the Administrative Agent and the other parties thereto are parties to that
certain Credit Agreement, dated as of August 5, 2014 (as amended by this First
Amendment and as may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, the Administrative Borrower, the Subsidiary Guarantors and the
Collateral Agent are parties to that certain Security Agreement, dated as of
August 5, 2014 (the “Security Agreement”); and

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties and the Lenders party
hereto desire to amend the Credit Agreement and the Security Agreement as
provided herein;

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

SECTION I.           Amendments to the Credit Agreement. On the First Amendment
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement is hereby amended as set forth in this Section I:

 

1.          The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01:

 

“First Amendment” shall mean the First Amendment, dated as of the First
Amendment Effective Date, to this Agreement.

 

“First Amendment Effective Date” shall mean June 3, 2015.

 

 

 

 

“Permitted Bareboat Charter” shall mean, as of any time, each of no more than
two bareboat charters of Vessels to OSG Bulk Ships, Inc. or a Subsidiary
thereof, each covering no more than one Vessel, so long as: (a) each such
bareboat charter is entered into on bona fide arm’s length terms at the time at
which the Vessel is fixed; (b) no such bareboat charter, nor the performance
thereof by the parties thereto, will materially impair the value of the Vessel
subject to such bareboat charter; and (c) to the extent that such bareboat
charter is of a Collateral Vessel: (1) the lien of the relevant Collateral
Vessel Mortgage in favor of the Mortgage Trustee, and the ability of the
Mortgage Trustee to foreclose on such Collateral Vessel Mortgage and to exercise
its remedies thereunder, is not impaired in any material respect; and (2) OSG
Bulk Ships, Inc., or any such Subsidiary thereof that is the charterer under
such bareboat charter, shall, in such bareboat charter: (i) acknowledge for the
benefit of the Secured Parties (as express third party beneficiaries) the
existence of such Collateral Vessel Mortgage and that under the terms of such
Collateral Vessel Mortgage, none of the shipowner, any charterer, the master of
the vessel, or any other Person has any right, power or authority to create,
incur or permit to be placed or imposed upon the Collateral Vessel, any lien
whatsoever other than “Permitted Collateral Vessel Liens” as defined in such
Collateral Vessel Mortgage; (ii) undertake for the benefit of the Secured
Parties (as express third party beneficiaries) to comply, and provide such
information and documents to enable the owner of such Collateral Vessel to
comply, with all such instructions or directions in regard to the employment,
creation of liens, insurances, operation, repairs and maintenance of the
Collateral Vessel as laid down in the relevant Collateral Vessel Mortgage and
the financing documents collateral thereto or as may be directed from time to
time during the currency of such bareboat charter by the Mortgage Trustee in
conformity therewith; (iii) subordinate any lien the charterer has under such
bareboat charter against such Collateral Vessel to the lien of the Mortgage
Trustee under the relevant Collateral Vessel Mortgage (and the Secured Parties
shall be express third party beneficiaries thereof); and (iv) agree for the
benefit of the Secured Parties (as express third party beneficiaries) that the
Mortgage Trustee, upon the occurrence of an Event of Default, shall have the
right but not the obligation to perform the owner’s obligations under such
bareboat charter and to exercise the rights of the owner under such bareboat
charter; it being understood that the terms and provisions of the bareboat
charter addressing the items in this clause (c)(2) shall be in form and
substance reasonably satisfactory to the Administrative Agent. Notwithstanding
anything to the contrary herein, the Obligations of each Loan Party with respect
to any Collateral Vessel that is the subject of a Permitted Bareboat Charter
shall be deemed satisfied to the extent such Obligations are carried out by the
charterer under such Permitted Bareboat Charter in accordance with the terms
thereof.

 

“Pool Financing” shall mean a financing arrangement entered into by a Pool
Operator, as agent for the applicable Shipping Pool, on behalf of the members or
participants therein with a third-party lender, which financing is secured by
the Pool Financing Receivables of the Vessels in such Shipping Pool.

 

“Pool Financing Receivables” shall mean, with respect to a Vessel in a Shipping
Pool, (I) Moneys (as defined in Section 1-201 of the UCC) and claims for payment
due or to become due to the Administrative Borrower or a Restricted Subsidiary
thereof that owns such Vessel, or to the Pool Operator of such Shipping Pool on
such Vessel owner’s behalf, whether as charter hire, freights, passage moneys,
proceeds of off-hire and loss of hire insurances, loans, indemnities, payments
or otherwise, under, and all claims for damages arising out of any breach of,
any time or voyage charter, affreightment or other contract for the use or
employment of such Vessel and (II) all remuneration for salvage and towage
services, demurrage and detention moneys and any other moneys whatsoever due or
to become due to such Vessel owner, or the Pool Manager on such Vessel owner’s
behalf, arising from the use or employment of such Vessel.

 

-2-

 

 

“Pool Financing Indebtedness” shall mean indebtedness incurred by a Pool
Operator, as agent for the applicable Shipping Pool, on behalf of the members or
participants therein, under and pursuant to a Pool Financing.

 

“Pool Operator” shall mean a third-party operator or manager of any Shipping
Pool.

 

“Shipping Pool” shall mean a shipping pool arrangement in which a Vessel has
been entered, or in which a Vessel is a member, together with other vessels
owned or operated by third parties that are part of such shipping pool
arrangement.

 

2.          Clause (a) of the definition of “Available Amount” appearing in
Section 1.01 of the Credit Agreement is hereby amended by deleting the text
“$25,000,000” appearing therein and inserting the text “$0” in lieu thereof.

 

3.          Clause (d) of the definition of “Available Amount” appearing in
Section 1.01 of the Credit Agreement is hereby amended by deleting the text
“(ix)(II)” appearing therein and inserting the text “(xi)(II)” in lieu thereof.

 

4.          Clause (c) of the definition of “Change in Control” contained in
Section 1.01 of the Credit Agreement is hereby amended by deleting the following
text contained therein:

 

“(excluding, in the case of both preceding clauses (i) and (ii), any individual
whose initial nomination for, or assumption of office as, a member of that Board
of Directors occurs as a result of an actual (or threatened) solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the Board of Directors)”.

 

5.          The definition of “Consolidated Indebtedness” appearing in Section
1.01 of the Credit Agreement is hereby amended by (i) deleting the text “and
(iv)” appearing at the end of clause (iii) thereof and inserting the text “,
(iv) the aggregate principal amount of all Pool Financing Indebtedness of the
Administrative Borrower or any of its Restricted Subsidiaries (whether such Pool
Financing Indebtedness is a several or joint and several obligation of the
Administrative Borrower or any such Restricted Subsidiary and whether the
obligations of the Administrative Borrower or any such Restricted Subsidiary are
directly to the lender thereof, the respective Pool Operator or otherwise) and
(v)” in lieu thereof and (ii) deleting the text “clauses (i) through (iii)”
appearing in clause (iv) thereof and inserting the text “clauses (i) through
(iv)” in lieu thereof.

 

6.          The definition of “Excess Cash Flow Period” contained in Section
1.01 of the Credit Agreement is hereby restated as follows:

 

-3-

 

 

“Excess Cash Flow Period” shall mean each fiscal year of the Administrative
Borrower (commencing with its fiscal year ending December 31, 2015); provided
that, with respect to the fiscal year of the Administrative Borrower ending
December 31, 2015, Excess Cash Flow Period shall mean the period from and
including July 1, 2015 through and including December 31, 2015.

 

7.          The definition of “Excluded Collateral” appearing in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the word “and” appearing
at the end of clause (xiv) thereof and (ii) adding the following text
immediately after the text “any Equity Interests in any Unrestricted Subsidiary”
appearing in clause (xv) thereof:

 

“; and (xvi) Pool Financing Receivables and any proceeds thereof that are the
subject of a Lien incurred under a Pool Financing (for so long as such Lien
remains in effect)”.

 

8.          Clause (a) of the definition of “Permitted Charter” appearing in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:

 

“which is a time charter, voyage charter, consecutive voyage charter, contract
of affreightment or Permitted Bareboat Charter;”.

 

9.          Section 2.10(b)(vi) of the Credit Agreement is hereby amended by
deleting the parenthetical “(other than Net Cash Proceeds of less than
$5,000,000 in the aggregate in any fiscal year of the Administrative Borrower)”
appearing therein and inserting the following new parenthetical in lieu thereof:

 

“(other than (i) Net Cash Proceeds of less than $5,000,000 in the aggregate in
any fiscal year of the Administrative Borrower and (ii) up to $78,000,000 of Net
Cash Proceeds in the aggregate from the sales prior to the First Amendment
Effective Date of (x) the Vessels Cabo Sounion, Overseas Eliane, Overseas
Equatorial and Overseas Sovereign and (y) certain Real Property located in
Manila, Philippines)”.

 

10.         Section 2.10(g) of the Credit Agreement is hereby amended restated
in its entirety as follows:

 

“(g) Any (x) conversion of Initial Term Loans into any new or replacement
tranche of term loans bearing interest at an Effective Yield less than the
Effective Yield applicable to the Initial Term Loans (as such comparative yields
are determined by the Administrative Agent), (y) optional or mandatory
prepayment with respect to all or any portion of the Initial Term Loans with the
proceeds of new term loans bearing interest at an Effective Yield less than the
Effective Yield applicable to the Initial Term Loans (as such comparative yields
are determined by the Administrative Agent), and (z) amendment to this Agreement
that, directly or indirectly, reduces the Effective Yield applicable to the
Initial Term Loans (other than, in each case, any such conversion, prepayment or
amendment in connection with a Change of Control), in each case, shall be
accompanied by the payment by the Borrowers (on a joint and several basis) of a
prepayment premium equal to 1.00% of the aggregate principal amount of such
Initial Term Loans repaid, converted or repriced, if such repayment, conversion
or repricing is effected on or prior to the twelve month anniversary of the
First Amendment Effective Date. Any such determination by the Administrative
Agent as contemplated by the preceding sentence shall be conclusive and binding
on the Borrowers and all Lenders, absent manifest error.”

 

-4-

 

 

11.         Clause (z) of Section 2.16(b) of the Credit Agreement is hereby
restated in its entirety as follows:

 

“(z) the Borrowers or such assignee shall have paid to the affected Lender or
the Issuing Bank in immediately available funds an amount equal to the sum of
the principal of and interest and any prepayment premium or penalty (if any)
accrued to the date of such payment on the outstanding Loans or LC Disbursements
of such Lender or the Issuing Bank, respectively, affected by such assignment
(including, in the case of any replacement of a Term Lender pursuant to clause
(iv) above on or prior to the twelve month anniversary of the First Amendment
Effective Date, any premium payable pursuant to Section 2.10(g) on the principal
amount of the Initial Term Loans of such Lender subject to such assignment) plus
all Fees and other amounts owing to or accrued for the account of such Lender or
the Issuing Bank hereunder (including any amounts under Sections 2.12 and
2.13)”.

 

12.         Section 5.01(a) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

13.         Section 5.01(b) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

14.         Section 5.01(c) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

15.         Section 5.16(h) of the Credit Agreement is hereby restated in its
entirety as follows:

 

“(h) Each Restricted Party which enters into a Permitted Charter of a Collateral
Vessel for an initial or extended period (in each case, including extension
options) in excess of 24 months shall cause to be included in such Permitted
Charter or extension thereof a provision confirming the priority of any
preferred ship mortgages covering such Collateral Vessel over the rights of the
charterer under such Permitted Charter, and upon such Restricted Party’s
request, the Mortgage Trustee shall enter into, with such charterer, a quiet
enjoyment agreement substantially in the form of Exhibit O together with such
additional terms reasonably requested by such charterer, subject to the Mortgage
Trustee’s consent, such consent not to be unreasonably withheld or delayed;
provided, however, that the provisions of this Section 5.16(h) do not apply to
Permitted Bareboat Charters.”

 

-5-

 

 

16.         Section 6.01 of the Credit Agreement is hereby amended by (i)
deleting the word “and” appearing at the end of clause (n) thereof, (ii)
deleting the period appearing at the end of clause (o) thereof and inserting the
text “; and” in lieu thereof and (iii) adding the following new clause (p) at
the end thereof;

 

“(p)       Indebtedness consisting of Pool Financing Indebtedness in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding
(which amount, for the avoidance of doubt, shall include the principal amount of
all Indebtedness of the Administrative Borrower or any of its Restricted
Subsidiaries in respect of such Pool Financing Indebtedness for which it is
liable, whether on a several basis, or on a joint and several basis with any
other Person).”

 

17.         Section 6.02 of the Credit Agreement is hereby amended by (i)
deleting the word “and” appearing at the end of clause (v) thereof, (ii)
deleting the period appearing at the end of clause (w) thereof and inserting the
text “; and” in lieu thereof and (iii) adding the following new clause (x) at
the end thereof;

 

“(x)        Liens on Pool Financing Receivables and the proceeds thereof
securing Pool Financing Indebtedness incurred pursuant to Section 6.01(p).”

 

18.         The first sentence of Sections 6.05 of the Credit Agreement is
hereby amended by deleting the text “(or agree to do any of the foregoing at any
time)” appearing therein.

 

19.         The first sentence of Sections 6.06 of the Credit Agreement is
hereby amended by deleting the text “or agree to effect any disposition of any
property,” appearing therein.

 

20.         The first sentence of Sections 6.07 of the Credit Agreement is
hereby amended by deleting the text “(or agree to do any of the foregoing at any
time)” appearing therein.

 

21.         Section 6.08 of the Credit Agreement is hereby amended by (i)
deleting the word “and” appearing at the end of clause (e) thereof, (ii)
deleting the period appearing at the end of clause (f) thereof and inserting the
text “; and” in lieu thereof and (iii) adding the following new clause (g) at
the end thereof:

 

“(g)       so long as no Default then exists or would result therefrom, the
Administrative Borrower may pay a cash Dividend to Holdings on or prior to June
30, 2015 in an aggregate amount not to exceed $200,000,000 (exclusive of any
Dividend to Holdings paid pursuant to a different clause of this Section 6.08).”

 

22.         Section 6.17 of the Credit Agreement is hereby amended by (i)
deleting the word “and” appearing at the end of clause (c) thereof and (ii)
adding the text “; and (e) covenants in documents creating Liens that secure
Pool Financing Indebtedness prohibiting Liens on Pool Financing Receivables”
immediately prior to the period at the end thereof.

 

-6-

 

 

23.         Section 6.20 of the Credit Agreement is hereby amended by inserting
the text “, other than pursuant to a Permitted Bareboat Charter,” immediately
before the text “for any period” appearing in clause (i) thereof.

 

SECTION II. Release of Liens on Pool Financing Receivables.   Section 10.4 of
the Security Agreement is hereby amended by adding the following new clause (c)
at the end thereof:

 

“(c) Notwithstanding anything to the contrary set forth in the Credit Agreement
or any other Loan Document, (i) to the extent that (but only for so long as)
Pool Financing Receivables have been pledged as security by a Pledgor to secure
Pool Financing Indebtedness, such Pool Financing Receivables shall be
automatically released from the Lien of this Agreement and (ii) at the written
request and sole expense of such Pledgor, the Collateral Agent shall promptly
execute and deliver to such Pledgor all releases or other documents reasonably
necessary or desirable and in form reasonably satisfactory to the Collateral
Agent and take such further actions for the release of such Pool Financing
Receivables from the security interests created hereby.”

 

SECTION III. Effectiveness. This First Amendment shall become effective as of
the date (the “First Amendment Effective Date”) on which the following
conditions have been satisfied:

 

1.          the Administrative Agent shall have received copies of signature
pages to this First Amendment, duly executed and delivered (including by way of
facsimile or other electronic transmission) by the Administrative Agent, the
Loan Parties and the Required Lenders;

 

2.          (a) no Default shall have occurred and be continuing on the First
Amendment Effective Date or would occur after giving effect to this First
Amendment and (b) both immediately before and after giving effect to this First
Amendment, each of the representations and warranties made by any Loan Party set
forth in Article III of the Credit Agreement or in any other Loan Document shall
be true and correct in all material respects (or true and correct in all
respects in the case of representations and warranties qualified by materiality
or Material Adverse Effect) on and as of the First Amendment Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of such earlier date);

 

3.          the Borrower shall have paid to the Administrative Agent, for the
account of each Lender that has delivered to the Administrative Agent an
executed counterpart of this First Amendment on or prior to 11:00 a.m., New York
City time, on June 3, 2015, a fee in an aggregate amount equal to 0.75% of the
sum of (i) the aggregate principal amount of all Term Loans of such Lender
outstanding on the First Amendment Effective Date and (ii) the Revolving
Commitment of such Lender as in effect on the First Amendment Effective Date;
and

 

-7-

 

 

4.          the Borrower shall have paid to the Administrative Agent and its
Affiliates, all costs, fees and expenses (including legal fees and expenses of
White & Case LLP) owing in connection with this First Amendment and the other
Loan Documents to the extent invoiced (in the case of costs and expenses) at
least one Business Day prior to the First Amendment Effective Date.

 

SECTION IV.  Miscellaneous Provisions.

 

1.          Except as expressly provided herein, (a) the Credit Agreement and
the other Loan Documents shall be unmodified and shall continue to be in full
force and effect in accordance with their terms, and (b) this First Amendment
shall not be deemed a waiver or modification of any other term or condition of
any Loan Document and shall not be deemed to prejudice any right or rights which
Administrative Agent or any Lender may now have or may have in the future under
or in connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

 

2.          This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
First Amendment shall be effective as delivery of an original executed
counterpart of this First Amendment.

 

3.          THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, AND THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADING
“GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS”, AS SET FORTH IN
SECTION 11.09 OF THE CREDIT AGREEMENT, ARE INCORPORATED HEREIN BY THIS
REFERENCE.

 

4.          From and after the date hereof, (a) all references in the Credit
Agreement and each of the other Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement, as modified hereby, and (b)
this First Amendment shall be deemed to constitute a “Loan Document” for all
purposes of the Credit Agreement.

 

[Remainder of page left intentionally blank]

 

*          *          *

 

-8-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

  OVERSEAS SHIPHOLDING GROUP, INC.,   as Holdings and a Guarantor         By:
/s/ Ian T. Blackley     Name: Ian T. Blackley     Title: President and Chief
Executive Officer

 

  OSG INTERNATIONAL, INC.,   as the Administrative Borrower and a Guarantor    
    By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: Senior Vice
President, Chief Financial Officer and Comptroller

 

  OIN DELAWARE LLC,   as the Co-Borrower and a Guarantor         By: /s/ Ian T.
Blackley     Name: Ian T. Blackley     Title: Manager

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  1372 TANKER CORPORATION   AFRICA TANKER CORPORATION   ANDROMAR LIMITED   CABO
SOUNION LIMITED   CARIBBEAN TANKER CORPORATION   DELTA AFRAMAX CORPORATION  
EIGHTH AFRAMAX TANKER CORPORATION   EPSILON AFRAMAX CORPORATION   FIRST UNION
TANKER CORPORATION   FRONT PRESIDENT INC.   INTERNATIONAL SEAWAYS, INC.  
KYTHNOS CHARTERING CORPORATION   MAPLE TANKER CORPORATION   OAK TANKER
CORPORATION   OCEANIA TANKER CORPORATION   OSG CLEAN PRODUCTS INTERNATIONAL,
INC.   OVERSEAS SHIPPING (GR) LTD   REYMAR LIMITED   ROSALYN TANKER CORPORATION
  ROSEMAR LIMITED   SAKURA TRANSPORT CORP.   SERIFOS TANKER CORPORATION   SIFNOS
TANKER CORPORATION   SIXTH AFRAMAX TANKER CORPORATION   THIRD UNITED SHIPPING
CORPORATION   TOKYO TRANSPORT CORP.,   each, as a Subsidiary Guarantor        
By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: President      
ALCESMAR LIMITED   ALCMAR LIMITED   AMALIA PRODUCT CORPORATION   AMBERMAR
PRODUCT CARRIER CORPORATION   ANTIGMAR LIMITED   ARIADMAR LIMITED   ATALMAR
LIMITED   ATHENS PRODUCT TANKER CORPORATION   AURORA SHIPPING CORPORATION  
BATANGAS TANKER CORPORATION   CABO HELLAS LIMITED   CARL PRODUCT CORPORATION  
CONCEPT TANKER CORPORATION   GOLDMAR LIMITED   JADEMAR LIMITED   KIMOLOS TANKER
CORPORATION   LEYTE PRODUCT TANKER CORPORATION

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  LUXMAR PRODUCT TANKER CORPORATION   MAREMAR PRODUCT TANKER CORPORATION   MILOS
PRODUCT TANKER CORPORATION   MINDANAO TANKER CORPORATION   PEARLMAR LIMITED  
PETROMAR LIMITED   RICH TANKER CORPORATION   RUBYMAR LIMITED   SAMAR PRODUCT
TANKER CORPORATION   SHIRLEY AFRAMAX CORPORATION   SILVERMAR LIMITED   SKOPELOS
PRODUCT TANKER CORPORATION   STAR CHARTERING CORPORATION   URBAN TANKER
CORPORATION   VIEW TANKER CORPORATION,   each, as a Subsidiary Guarantor        
By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: Senior Vice
President       OSG LIGHTERING LLC   as a Subsidiary Guarantor         By: /s/
Ian T. Blackley     Name: Ian T. Blackley     Title: Senior Vice President and
Manager       OSG SHIP MANAGEMENT (UK) LTD,   as a Subsidiary Guarantor        
By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: Director      
MAJESTIC TANKERS CORPORATION   SEVENTH AFRAMAX TANKER CORPORATION,   each, as a
Subsidiary Guarantor         By: /s/ Lois K. Zabrocky     Name: Lois K. Zabrocky
    Title: President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  JEFFERIES FINANCE LLC, as   Administrative Agent         By: /s/ J. Paul
McDonnell   Name:  J. Paul McDonnell   Title: Managing Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
UBS AG, STAMFORD BRANCH             By: /s/ Houssem Daly     Name: Houssem Daly
    Title: Associate Director             By: /s/ Denise Bushee     Name: Denise
Bushee     Title: Associate Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
AIMCO CLO, Series 2014-A             By: /s/ Chris Goergen     Name: Chris
Goergen     Title: Authorized Signatory             By: /s/ Mark Pittman    
Name: Mark Pittman     Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
ACAS CLO 2012-1, Ltd.     By: American Capital CLO Management, LLC     (f/k/a
American Capital Leveraged Finance     Management, LLC), its Manager            
By: /s/ William Weiss     Name: William Weiss     Title: Authorized Signatory  
        By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
ACAS CLO 2013-1, Ltd.     By: American Capital CLO Management, LLC     (f/k/a
American Capital Leveraged Finance     Management, LLC), its Manager            
By: /s/ William Weiss     Name: William Weiss     Title: Authorized Signatory  
        By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
ACAS CLO 2014-1, Ltd.     By: American Capital CLO Management, LLC     its
Manager             By: /s/ William Weiss     Name: William Weiss     Title:
Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
ACAS CLO 2014-2, Ltd.     By: American Capital CLO Management, LLC     its
Manager             By: /s/ William Weiss     Name: William Weiss     Title:
Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
JFIN CLO 2012 LTD.     By: Apex Credit Partners LLC, as Portfolio Manager      
      By: /s/ David Wells     Name: David Wells     Title: Managing Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
JFIN CLO 2013 LTD.     By: Apex Credit Partners LLC, as Portfolio Manager      
      By: /s/ David Wells     Name: David Wells     Title: Managing Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
JFIN CLO 2014 LTD.     By: Apex Credit Partners LLC, as Portfolio Manager      
      By: /s/ David Wells     Name: David Wells     Title: Managing Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
JFIN CLO 2014-II LTD.     By: Apex Credit Partners LLC, as Portfolio Manager    
        By: /s/ David Wells     Name: David Wells     Title: Managing Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
JFIN CLO 2015 LTD.     By: Apex Credit Partners LLC, as Portfolio Manager      
      By: /s/ David Wells     Name: David Wells     Title: Managing Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Arrowpoint CLO 2014-3, LTD             By: /s/ Colby Stilson     Name: Colby
Stilson     Title: Portfolio Manager             [By:       Name:     Title:]1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Arrowpoint CLO 2015-4, LTD             By: /s/ Colby Stilson     Name: Colby
Stilson     Title: Portfolio Manager             [By:       Name:     Title:]1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Peaks CLO 1, LTD             By: /s/ Colby Stilson     Name: Colby Stilson    
Title: Portfolio Manager             [By:       Name:     Title:]1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Benefit Street Partners Capital Opportunity Fund SPV LLC             By: /s/
Todd Marsh     Name: Todd Marsh     Title: Authorized Signer           By:    
Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Black Diamond CLO 2013-1 Ltd.     By: Black Diamond CLO 2013-1 Adviser,    
L.L.C. As its Collateral Manager             By: /s/ Stephen H. Deckoff    
Name: Stephen H. Deckoff     Title: Managing Principal           By:     Name:  
  Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Black Diamond CLO 2014-1 Ltd.     By: Black Diamond CLO 2014-1 Adviser,    
L.L.C.     As its Collateral Manager             By: /s/ Stephen H. Deckoff    
Name: Stephen H. Deckoff     Title: Managing Principal           By:     Name:  
  Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Dauphin Funding LLC     By: FS Global Credit Opportunities Fund as     Sole
Member     By: GSO Capital Partners LP as Sub-Adviser             By: /s/ Thomas
Iannarone     Name: Thomas Iannarone     Title: Authorized Signatory          
By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  SSD LOAN FUNDING LLC     By: Citibank, N.A.,             By: /s/ Tina Tran    
Name: Tina Tran     Title: Director           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
BLT 13 LLC             By: /s/ Robert Healey     Name: Robert Healey     Title:
Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
BATTALION CLO III LTD.     BY: BRIGADE CAPITAL MANAGEMENT     LP As Collateral
Manager             By: /s/ James Keogh     Name: James Keogh     Title: Bank
Debt Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Battalion CLO V Ltd.     By: BRIGADE CAPITAL MANAGEMENT,     LP as Collateral
Manager             By: /s/ James Keogh     Name: James Keogh     Title: Bank
Debt Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Battalion CLO VI Ltd.    

By: Brigade Capital Management, LP as

Collateral Manager

            By: /s/ James Keogh     Name: James Keogh     Title: Bank Debt
Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Battalion CLO VII Ltd.    

By: Brigade Capital Management, LP as

Collateral Manager

            By: /s/ James Keogh     Name: James Keogh     Title: Bank Debt
Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Goldman Sachs Trust II- Goldman Sachs     Multi-Manager Alternatives Fund    
By: BRIGADE CAPITAL MANAGEMENT,     LP as Investment Manager             By: /s/
James Keogh     Name: James Keogh     Title: Bank Debt Manager           By:    
Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
JPMC Retirement Plan Brigade Bank Loan     BY: BRIGADE CAPITAL MANAGEMENT,    
LP As Investment Manager             By: /s/ James Keogh     Name: James Keogh  
  Title: Bank Debt Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
JP Morgan Chase Retirement Plan     BY: BRIGADE CAPITAL MANAGEMENT,     LP As
Investment Manager             By: /s/ James Keogh     Name: James Keogh    
Title: Bank Debt Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Virtus Alternative Income Solution Fund     By: Brigade Capital Management, LP
as     Investment Manager             By: /s/ James Keogh     Name: James Keogh
    Title: Bank Debt Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Virtus Alternative Total Solution Fund     By: Brigade Capital Management, LP as
    Investment Manager             By: /s/ James Keogh     Name: James Keogh    
Title: Bank Debt Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Virtus Alternative Inflation Solution Fund     By: Brigade Capital Management,
LP as     Investment Manager             By: /s/ James Keogh     Name: James
Keogh     Title: Bank Debt Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Canyon Capital CLO 2012-1 Ltd.     BY: Canyon Capital Advisors, its Asset    
Manager             By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan    
Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Canyon Capital CLO 2014-1 Ltd.     BY: Canyon Capital Advisors, its Asset    
Manager             By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan    
Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Canyon Capital CLO 2014-2 Ltd.     BY: Canyon Capital Advisors, its Asset    
Manager             By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan    
Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Canyon Capital CLO 2015-1, LTD.     By: Canyon Capital Advisors LLC,     a
Delaware limited liability company,     its Collateral Manager             By:
/s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Active Portfolios Multi-Manager Core Plus Bond Fund     BY: TCW Asset Management
Company as Investment Manager             By: /s/ Bibi Khan     Name: Bibi Khan
    Title: Managing Director             By: /s/ Nora Olan     Name: Nora Olan  
  Title: Senior Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
CORNELL UNIVERSITY           By: /s/ Eitan Mecameo     Name:  Eitan Mecameo    
Title: Partner

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
COVENANT CREDIT PARTNERS CLO I, LTD.,             By: /s/ Brian Horton     Name:
Brian Horton     Title: MD

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
ATRIUM IX     By:  Credit Sales Asset Management, LLC, as Portfolio manager    
        By: /s/ Ilan Friedman     Name: Ilan Friedman     Title: Authorized
Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ATRIUM VIII   By: Credit Suisse Asset Management LLC, as portfolio manager    
    By: /s/ Ilan Friedman   Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ATRIUM XI   By: Credit Suisse Asset Management LLC, as portfolio manager      
  By: /s/ Ilan Friedman   Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  BA/CSCREDIT I LLC   By: Credit Suisse Asset Management LLC, as its investment
manager         By: /s/ Ilan Friedman   Name: Ilan Friedman   Title: Authorized
Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Bentham Wholesale Syndicated Loan Fund   By: Credit Salm Asset Management,
LLC, as Agent (Sub-advisor) to Challenger investment Services Limited, the
Responsible Entity for Bentham Wholesale Syndicated Loan Fund         By: /s/
Ilan Friedman   Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Credit Suisse High Yield Bond Fund   By: Credit Suisse Asset Management, LLC,
as Investment adviser         By: /s/ Ilan Friedman   Name: Ilan Friedman  
Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  HYFI LOAN FUND   By: Credit Suisse Asset Management, LLC, as Investment
manager         By:     Name:     Title:           By: /s/ Ilan Friedman   Name:
Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MADISON PARK FUNDING XIV, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By: /s/ Ilan Friedman   Name: Ilan Friedman   Title:
Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MADISON PARK FUNDING IX, LTD.   By: Credit Suisse Asset Management, LLC, as
portfolio manager         By: /s/ Ilan Friedman   Name: Ilan Friedman   Title:
Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  PK-SSL Investment Fund Limited Partnership   By: Credit Suisse Asset
Management, LLC, as Investment manager         By: /s/ Ilan Friedman   Name:
Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  QUALCOMMGLOBAL TRADING PTE. LTD.   By: Credit Suisse Asset Management, LLC, as
Investment manager         By: /s/ Ilan Friedman   Name: Ilan Friedman   Title:
Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  State of New Mexico State Investment Council   By authority delegated to the
New Mexico State Investment Office   By Credit Suisse Asset Management, LLC, Its
Investment manager       ` By:     Name:     Title:           By: /s/ Ilan
Friedman   Name: Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  THE RATON CORPORATION MASTER RETIREMENT TRUST   By: Credit Suisse Asset
Management, LLC, as investment manager         By: /s/ Ilan Friedman   Name:
Ilan Friedman   Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Bell Atlantic Master Trust   By: Credit Value Partners LP, as Authorized
Signatory         By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner  
    By:   Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CREDIT VALUE MASTER FUND III, L.P.   BY: Credit Value Partners, LP, as
Investment Manager         By: /s/ Joseph Matteo   Name: Joseph Matteo   Title:
Partner       By:   Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CVP Cascade CLO-1 Ltd.   BY: Credit Value Partners, LP, as Investment Manager
        By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner       By:  
Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CVP Cascade CLO-2 Ltd.   BY: Credit Value Partners, LP, as Investment Manager
        By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner       By:  
Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  CVP Cascade CLO-3 Ltd.   By: CVP CLO Manager, LLC   as Investment Manager    
    By: /s/ Joseph Matteo   Name: Joseph Matteo   Title: Partner       By:  
Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Patagonia Trading, LLC     By: SunTrust Bank, as manager           By: /s/
Dougles Weltz   Name: Dougles Weltz   Title: Director         By:     Name: N/A
  Title:  

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  DEUTSCHE BANK AG NEW YORK BRANCH   By: DB Services New Jersey, Inc         By:
/s/ Deirdre Cesario   Name: Deirdre Cesario   Title: Assistant Vice President  
      By: /s/ Raymond Chin   Name: Raymond Chin   Title: Assistant Vice
President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Vibrant CLO II, Ltd.   By: DFG Investment Advisers, Inc., as Portfolio Manager
        By: /s/ David Millison   Name: David Millison   Title: Managing Partner
and Senior Portfolio Manager       By:   Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VIBRANT CLO, LTD.   By: DFG Investment Advisers, Inc. as Portfolio Manager    
  By: /s/ David Millison   Name: David Millison   Title: Managing Partner and
Senior Portfolio Manager       By:   Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  FPA NEW INCOME, INC.         By: /s/ E. LAKE SETZLER III   Name: E. LAKE
SETZLER III   Title: TREASURER         By: /s/ J. RICHARD ATWOOD   Name: J.
RICHARD ATWOOD   Title: PRESIDENT

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  INFIRMARY HEALTY SYSTEM, INC.         By: /s/ E. LAKE SETZLER III   Name: E.
LAKE SETZLER III   Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  INOVA HEALTH SYSTEM FOUNDATION         By: /s/ E. LAKE SETZLER III   Name: E.
LAKE SETZLER III   Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MOTION PICTURE INDUSTRY INDIVIDUAL ACCOUNT PLAN         By: /s/ E. LAKE
SETZLER III   Name: E. LAKE SETZLER III   Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 



 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
MOTION PICTURE INDUSTRY HEALTH PLAN (ACTIVE)             By: /s/ E. LAKE SETZLER
III     Name: E. LAKE SETZLER III     Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
MOTION PICTURE INDUSTRY PENSION PLAN             By: /s/ E. LAKE SETZLER III    
Name: E. LAKE SETZLER III     Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
MOTION PICTURE INDUSTRY HEALTH PLAN (RETIREE)             By: /s/ E. LAKE
SETZLER III     Name: E. LAKE SETZLER III     Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
SCREEN ACTORS GUILD PRODUCERS PENSION PLAN             By: /s/ E. LAKE SETZLER
III     Name: E. LAKE SETZLER III     Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
SCREEN ACTORS GUILD PRODUCERS HEALTH PLAN             By: /s/ E. LAKE SETZLER
III     Name: E. LAKE SETZLER III     Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
THE HEALTH PLAN OF THE UPPER OHIO VALLEY, INC.             By: /s/ E. LAKE
SETZLER III     Name: E. LAKE SETZLER III     Title: SVP & CONTROLLER

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Blue Shield of California             By: /s/ DAVID ARDINI     Name: DAVID
ARDINI     Title: ASST. VICE PRESIDENT

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin CLO VI, Ltd.           By: /s/ DAVID ARDINI     Name: DAVID ARDINI    
Title: FRANKLIN ADVISERS, INC. AS COLLATERAL MANAGER
VICE PRESIDENT

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Floating Rate Master Trust – Franklin Floating Rate Master Series      
    By: /s/ Madeline Lam     Name: Madeline Lam     Title: Asst. Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Franklin Investors Securities Trust - Franklin Floating Rate Daily Access Fund
            By: /s/ MADELINE LAM     Name: MADELINE LAM     Title: VICE
PRESIDENT

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Templeton Series II Funds – Franklin Floating Rate II Fund            
By: /s/ Madeline Lam     Name: Madeline Lam     Title: Asst. Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Strategic Income Fund (Canada)             By: /s/ Hague Van Dillen    
Name: Hague Van Dillen     Title: Authorized Signer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Strategic Series-Franklin Strategic Income Fund             By: /s/
Hague Van Dillen     Name: Hague Van Dillen     Title: Authorized Signer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Templeton Variable Insurance Products Trust-Franklin Strategic Income
VIP Fund             By: /s/ Hague Van Dillen     Name: Hague Van Dillen    
Title: Authorized Signer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Muir Woods CLO, Ltd.             By: /s/ DAVID ARDINI     Name: DAVID ARDINI    
Title: FRANKLIN ADVISERS, INC. AS COLLATERAL MANAGER       VICE PRESIDENT

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Commonwealth Fixed Interest Fund 17             By: /s/ Rable Abas     Name:
Rable Abas     Title: Attorney

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Bissett Bond Fund             By: /s/ HEATHER MCOUATT     Name: HEATHER
MCOUATT     Title: V.P., Portfolio Manager

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Bissett Canadian Short Term Bond Fund             By: /s/ HEATHER
MCOUATT     Name: HEATHER MCOUATT     Title: V.P., Portfolio Manager

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Bissett Corporate Bond Fund             By: /s/ HEATHER MCOUATT    
Name: HEATHER MCOUATT     Title: V.P., Portfolio Manager

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., ON DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Investors Securities Trust-Franklin Real Return Fund             By:
/s/ Hague Van Diller     Title: Hague Van Diller     Name: Authorized Signer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Investors Securities Trust-Franklin Low Duration Total Return Fund    
        By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Franklin Templeton Total Return FDP Fund of FDP Series, Inc.             By: /s/
Hague Van Dillen     Name: Hague Van Dillen     Title: Authorized Signer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Kansas Public Employees Retirement System             By: /s/ Hague Van Dillen  
  Name: Hague Van Dillen     Title: Authorized Signer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Met Investors Series Trust — Met/Franklin Low Duration Total Return Portfolio  
          By: /s/ Hague Van Dillen     Name: Hague Van Dillen     Title:
Authorized Signer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
City of New York Group Trust     BY: GoldenTree Asset Management, L.P.          
  By: /s/ Karen Weber     Name: Karen Weber     Title: Authorized Signatory    
      By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
GoldenTree Loan Opportunities IX, Limited     By: GoldenTree Asset Management,
LP             By: /s/ Karen Weber     Name: Karen Weber     Title: Authorized
Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
The Western and Southern Life Insurance Company     By: GoldenTree Asset
Management, LP             By: /s/ Karen Weber     Name: Karen Weber     Title:
Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Watford Re Ltd.     By: Highbridge Principal Strategies, LLC, its     investment
manager             By: /s/ Serge Adam     Name: Serge Adam     Title: Managing
Director           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  ZURICH AMERICAN INSURANCE COMPANY     By: Highbridge Principal Strategies, LLC
as Investment Manager             By: /s/ Serge Adam     Name: Serge Adam    
Title: Managing Director           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  ACIS CLO 2013-1 LTD.             By: /s/ Carter Chism     Name: Carter Chism  
  Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  ACIS CLO 2013-2 LTD     By: Acis Capital Management, L.P., its Portfolio
Manager     By: Acis Capital Management GP, LLC, its general partner            
By: /s/ Carter Chism     Name: Carter Chism     Title: Authorized Signatory    
      By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  ACIS CLO 2014-3, Ltd.     By: Highland Capital Management, L.P., As Collateral
Manager             By: /s/ Carter Chism     Name: Carter Chism     Title:
Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  ACIS CLO 2014-4, Ltd.             By: /s/ Carter Chism     Name: Carter Chism
    Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  ACIS CLO 2014-5, Ltd.             By: /s/ Carter Chism     Name: Carter Chism
    Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  ACIS CLO 2015-6, Ltd             By: /s/ Carter Chism     Name: Carter Chism  
  Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Bandera Strategic Credit Partners I, LP             By: /s/ Carter Chism    
Name: Carter Chism     Title: Authorized Signatory           By:     Name:    
Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Highland Floating Rate Opportunities Fund             By: /s/ Carter Chism    
Name: Carter Chism     Title: Authorized Signatory           By:     Name:    
Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Highland Global Allocation Fund             By: /s/ Carter Chism     Name:
Carter Chism     Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Highland Loan Master Fund, L.P.     By: Highland Capital Loan GP, LLC, its
general partner     By: Highland Capital Management, L.P., its sole member    
By: Strand Advisors Inc., its General Partner     By:             By: /s/ Carter
Chism     Name: Carter Chism     Title: Authorized Signatory           By:    
Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Highland Opportunistic Credit Fund             By: /s/ Carter Chism     Name:
Carter Chism     Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Longhorn Credit Funding, LLC     BY: Highland Capital Management, L.P., As    
Collateral Manager             By: /s/ Carter Chism     Name: Carter Chism    
Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
NewMark Capital Funding 2014-2 CLO Ltd.     By: NewMark Capital LLC, as
Collateral Manager             By: /s/ Mark Gold     Name: Mark Gold     Title:
Managing Partner, CEO & CIO             [By:       Name:     Title:]1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
NewMark Capital Funding 2013-1 CLO Ltd.     By: NewMark Capital LLC, as
Collateral Manager             By: /s/ Mark Gold     Name: Mark Gold     Title:
Managing Partner, CEO & CIO             [By:       Name:     Title:]1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        

ICE 3: GLOBAL CREDIT CLO LIMITED

BY: ICE CANYON LLC, its Collateral Manager

            By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title:
Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
ICE Global Credit CLO Limited     By: ICE Canyon LLC, its Collateral Manager    
        By: /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title:
Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Invesco Corporate Class Inc. (for its Trimark Global Balanced Class), as a
lender,           By: Invesco Canada Ltd, in its capacity as the
Manager of Trimark Global Balanced Class of
Invesco Corporate Class Inc.           /s/ Isam Walji     Name: Isam Walji    
Title: Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Trimark Adavantage Bond Fund, as a lender,           By: Invesco Canada Ltd,
in its capacity as the     Manager of Trimark Advantage Bond Fund.           /s/
Isam Walji     Name: Isam Walji     Title: Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Trimark Floating Rate Income Fund, as a lender,           By: Invesco Canada
Ltd, in its capacity as the
Manager of Trimark Floating Rate Income Fund.           /s/ Isam Walji     Name:
Isam Walji     Title: Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Trimark Global Balanced Fund, as a lender,           By: Invesco Canada Ltd,
in its capacity as the
Manager of Trimark Global Balanced Fund.           /s/ Isam Walji     Name: Isam
Walji     Title: Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Trimark Global High Yield Bond Fund, as a lender,           By: Invesco Canada
Ltd, in its capacity as the
Manager of Trimark Global High Yield Fund.           /s/ Isam Walji     Name:
Isam Walji     Title: Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Janus US High Yield Fund     By: Janus Capital Fund Plc             By: /s/
Carrie Barrera     Name: Carrie Barrera     Title: Closer           By:    
Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Janus Global High Yield Fund     By: Janus Capital Fund Plc             By: /s/
Carrie Barrera     Name: Carrie Barrera     Title: Closer           By:    
Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Janus High-Yield Fund             By: /s/ Charles Turner     Name: Charles
Turner     Title: Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Janus Multi Sector Income Fund Craig Brown             By: /s/ Charles Turner
    Name: Charles Turner     Title: Manager           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
JFIN REVOLVER CLO 2014 LTD.           By: Jefferies Finance LLC, as Portfolio
Manager             By: /s/ J. Paul McDonnell     Name: J. Paul McDonnell    
Title: Managing Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 



 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  JEFFERIES LEVERAGED CREDIT PRODUCTS, LLC               By: /s/ William P.
McLoughlin   Name:  William P. McLoughlin   Title: Senior Vice President
Jefferles Leveraged Credit Products, LLC

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACE Bermuda Insurance Ltd       By: /s/ Philip Davidson   Name: Philip
Davidson   Title: Authorized Signatory       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  ACE Tempest Reinsurance Ltd       By: /s/ Philip Davidson   Name: Philip
Davidson   Title: Authorized Signatory       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR FINANCIAL CLO 2013-2, LTD.       By: /s/ Philip Davidson   Name: Philip
Davidson   Title: Authorized Signatory       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR FINANCIAL CLO 2012-1, LTD.       By: /s/ Philip Davidson   Name: Philip
Davidson   Title: Authorized Signatory       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  KKR FINANCIAL CLO 2013-1, LTD.       By: /s/ Philip Davidson   Name: Philip
Davidson   Title: Authorized Signatory       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Maryland State Retirement and Pension System       By: /s/ Philip Davidson  
Name: Philip Davidson   Title: Authorized Signatory       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Oregon Public Employees Retirement Fund       By: /s/ Philip Davidson   Name:
Philip Davidson   Title: Authorized Signatory       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  US Income Strategy Fund of Nikko AM
InvestmentTrust (Cayman)       By: /s/ Philip Davidson   Name: Philip Davidson  
Title: Authorized Signatory       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Liberty Mutual Insurance Company       By: /s/ Sheila Finnerty   Name:  Sheila
Finnerty   Title:  Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Liberty Mutual Retirement Plan Master Trust       By: /s/ Sheila Finnerty  
Name:  Sheila Finnerty   Title:  Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  LOOMIS SAYLES SENIOR FLOATING   RATE AND FIXED INCOME TRUST,   As Lender      
  By: Loomis Sayles Trust Company, LLC,     As Trustee of Loomis Sayles Senior
Floating
Rate and Fixed Income Trust

 

  By: /s/ Mary McCarthy   Name:  Mary McCarthy   Title: Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  LOOMIS SAYLES SENIOR   FLOATING RATE & FIXED INCOME FUND,   As Lender      
By: Loomis, Sayles & Company, L.P.,   Its Investment Adviser         By: Loomis,
Sayles & Company, Incorporated,   Its General Partner

 

  By: /s/ Mary McCarthy   Name:  Mary McCarthy   Title: Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Metropolitan West Floating Rate Income Fund   BY: Metropolitan West Asset
Management as Investment Manager       By: /s/ Bibi Khan   Name: Bibi Khan  
Title: Managing Director       By: /s/ Nora Olan   Name: Nora Olan   Title:
Senior Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Metropolitan West High Yield Bond Fund   BY: Metropolitan West Asset
Management as Investment Manager       By: /s/ Bibi Khan   Name: Bibi Khan  
Title: Managing Director       By: /s/ Nora Olan   Name: Nora Olan   Title:
Senior Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Pictet - US High Yield   BY: Metropolitan West Asset Management as Investment
Manager         By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing Director  
      By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Pictet Sicav II - US High Yield   BY: Metropolitan West Asset Management as
Investment Manager         By: /s/ Bibi Khan   Name: Bibi Khan   Title: Managing
Director         By: /s/ Nora Olan   Name: Nora Olan   Title: Senior Vice
President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit CLO I         By: /s/ Jim Wiant   Name: Jim Wiant   Title:
Managing Director       By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit CLO II   By: MidOcean Credit Fund Management LP, as Portfolio
Manager   By: Ultramar Credit Holdings, Ltd., its General Partner         By:
/s/ Jim Wiant   Name: Jim Wiant   Title: Managing Director         By:     Name:
  Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit CLO III   By: MidOcean Credit Fund Management LP, as Portfolio
Manager   By: Ultramar Credit Holdings, Ltd., its General Partner         By:
/s/ Jim Wiant   Name: Jim Wiant   Title: Managing Director         By:     Name:
  Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit CLO IV   By: MidOcean Credit Fund Management LP, as Portfolio
Manager   By: Ultramar Credit Holdings, Ltd., its General Partner         By:
/s/ Jim Wiant   Name: Jim Wiant   Title: Managing Director         By:     Name:
  Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  MidOcean Credit Opportunity Master Fund, LP         By: /s/ Jim Wiant   Name:
Jim Wiant   Title: Managing Director         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture IX CDO, Limited   BY: its investment advisor, MJX Asset   Management
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture X CLO, Limited   BY: its investment advisor, MJX Asset   Management,
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XI CLO, Limited   BY: its investment advisor, MJX Asset   Management,
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VENTURE XII CLO, Limited   BY: its investment advisor   MJX Asset Management
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VENTURE XIII CLO, Limited   BY: its Investment Advisor   MJX Asset Management
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VENTURE XIV CLO, Limited   By: its investment advisor   MJX Asset Management
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VENTURE XIX CLO, Limited   By: its investment advisor   MJX Asset Management
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VENTURE XV CLO, Limited   By: its investment advisor   MJX Asset Management
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  VENTURE XVI CLO, Limited   By: its investment advisor   MJX Asset Management
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XVII CLO Limited   BY: its investment advisor, MJX Asset   Management,
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Venture XVIII CLO, Limited   By: its investment advisor   MIX Asset Management
LLC         By: /s/ John P. Calaba   Name: John P. Calaba   Title: Portfolio
Manager         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  Oaktree CLO 2014-2 Ltd.   By: Oaktree Capital Management, L.P.   Its:
Collateral Manager         By: /s/ Narmeen Azad   Name: Narmeen Azad   Title:
Vice President         By: /s/ Armen Panossian   Name: Armen Panossian   Title:
Managing Director

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Citi Loan Funding OFS8 LLC,   By: Citibank, N.A.,         By: /s/ Paul Plank  
Name: Paul Plank   Title: Director         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OFSI Fund V, Ltd.     By: OFS Capital Management, LLC     Its: Collateral
Manager       By: /s/ SEAN C. KELLEY       Name: SEAN C. KELLEY       Title:
DIRECTOR             [By:     Name:     Title:]1  

 



 



1 If second signature line is required

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OFSI Fund VI, Ltd.     By: OFS Capital Management, LLC     Its: Collateral
Manger       By: /s/ SEAN C. KELLEY       Name: SEAN C. KELLEY       Title:
DIRECTOR           [By:       Name:       Title:]1    

 

 

 



1 If second signature line is required

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OFSI Fund VII, Ltd.     By: OFS Capital Management, LLC     Its: Collateral
Manage       By: /s/ SEAN C. KULEY       Name: SEAN C. KULEY       Title:
DIRECTOR

 

  [By:     Name:     Title:]1  



 

 



1 If second signature line is required

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding II, Ltd.   By: Och-Ziff Loan Management LP, collateral manager  
By: Och-Ziff Loan Management LLC , its general partner         By: /s/ Joel
Frank    Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

    OZLM Funding III, Ltd.     By: Och-Ziff Loan Management LP, its collateral
manager     By: Och-Ziff Loan Management LLC, its general partner

 

  By: /s/ Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 



 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding IV, Ltd.   By: Och-Ziff Loan Management LP, its collateral
manager   By: Och-Ziff Loan Management LLC, its general partner       By:  /s/
Joel Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  OZLM Funding, Ltd.   By: Och-Ziff Loan Management LP, its collateral manager  
By: Och-Ziff Loan Management LLC, its general partner       By: /s/ Joel Frank  
Name: Joel Frank   Title: Chief Financial Officer



  

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM Funding V, Ltd.   By: Och-Ziff Loan Management LP, its collateral manager
  By: Och-Ziff Loan Management LLC, its general partner       By:  /s/ Joel
Frank   Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM IX, Ltd.   By: Och-Ziff Loan Management LP, its collateral manager   By:
Och-Ziff Loan Management LLC, its general partner       By:  /s/ Joel Frank  
Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  OZLM VI, Ltd.     By: Och-Ziff Loan Management LP, its collateral manager  
By: Och-Ziff Loan Management LLC, its general partner       By:  /s/ Joel Frank
  Name: Joel Frank   Title: Chief Financial Officer



 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM VII, Ltd.   By: Och-Ziff Loan Management LP, its collateral manager   By:
Och-Ziff Loan Management LLC, its general partner       By:  /s/ Joel Frank  
Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM VIII, Ltd.   By: Och-Ziff Loan Management LP, its collateral manager  
By: Och-Ziff Loan Management LLC, its general partner       By:  /s/ Joel Frank
  Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  OZLM X, Ltd.   By: Och-Ziff Loan Management LP, its collateral manager   By:
Och-Ziff Loan Management LLC, its general partner       By:  /s/ Joel Frank  
Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK
SHIPS, INC., THE OTHER LOAN PARTIES PARTY THERETO, THE LENDERS PARTY THERETO AND
JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 



  OZLM XI, Ltd.     By: Och-Ziff Loan Management LP, its collateral manager  
By: Och-Ziff Loan Management LLC, its general partner       By: /s/ Joel Frank  
Name: Joel Frank   Title: Chief Financial Officer

 

[Signature Page to First Amendment to OIN Team Loan Credit Agreement (2015)]

 

 

 

  

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT

 

  Benefit Street Partners CLO III, Ltd.         By: /s/ Todd Marsh   Name: Todd
Marsh   Title: Authorized Signer         By:     Name:   Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 



 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Benefit Street Partners CLO V, Ltd.             By: /s/ Todd Marsh     Name:
Todd Marsh     Title: Authorized Signer           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Benefit Street Partners CLO VI, Ltd.             By: /s/ Todd Marsh     Name:
Todd Marsh     Title: Authorized Signer           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
CORBIN OPPORTUNTY FUND, L.P.           By: Corbin Capital Partners, L.P., solely
in its capacity as investment manager             By: /s/ Daniel Friedman    
Name: Daniel Friedman     Title: General Counsel

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
PONTUS HOLDINGS LTD.             By: /s/ Russell F. Bryant     Name: Russell F.
Bryant     Title: Chief Financial Officer       Quadrant Capital Advisors, Inc.
      Investment Advisor to Pontus Holdings Ltd.             [By:       Name:  
  Title:] 1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  [NAME OF LENDER]
Redwood Opportunity Master Fund, Ltd     By: Redwood Capital Management, LLC,
its Investment Manager             By: /s/ Ruben Kliksberg     Name: Ruben
Kliksberg     Title: Authorized Signatory             [By:       Name:    
Title:]1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Reef Road Capital, LLC on behalf of Reef Road Master Fund, Ltd.             By:
/s/ Eric Rosen     Name: Eric Rosen     Title: Chief Investment Officer

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
CAVALRY CLO II           By: Regiment Capital Management, LLC, its Investment
Adviser             By: /s/ Mark Brostowski       Mark Brostowski      
Authorized Signatory

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
CAVALRY CLO III, LTD.           By: Regiment Capital Management, LLC, its
Investment Adviser             By: /s/ Mark A. Brostowski       Mark A.
Brostowski       Authorized Signatory

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
CAVALRY CLO IV, LTD.           By: Regiment Capital Management, LLC, its
Investment Adviser             By: /s/ Mark A. Brostowski       Mark A.
Brostowski       Authorized Signatory

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
RIMROCK HIGH INCOME PLUS (MASTER) FUND, LTD.     RIMROCK LOW VOLATILITY (MASTER)
FUND, LTD.       as a Lender     By: Rimrock Capital, as its investment manager
            By: /s/ S. Blumetti     Name: S. Blumetti     Title: MD

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Avery Point II CLO, Limited     BY: Sankaty Advisors, LLC, as Portfolio    
Manager             By: /s/ Andrew S. Viens     Name: Andrew S. Viens     Title:
Sr. Vice President of Operations           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Avery Point IV CLO, Limited     BY: Sankaty Advisors, LLC, as Portfolio    
Manager             By: /s/ Andrew Viens     Name: Andrew Viens     Title: Sr.
Vice President of Operations           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Avery Point V CLO, Limited     BY: Sankaty Advisors, LLC, as Portfolio Manager  
          By: /s/ Andrew Viens     Name: Andrew Viens     Title: Document
Control Team           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Race Point IX CLO, Limited     By: Sankaty Advisors, LLC as Portfolio Manager  
          By: /s/ Andrew Viens     Name: Andrew Viens     Title: Document
Control Team           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Race Point VI CLO, Limited     By: Sankaty Advisors, LLC, as Portfolio Manager  
          By: /s/ Andrew Viens     Name: Andrew Viens     Title: Sr. Vice
President of Operations           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Race Point VII CLO, Limited     By: Sankaty Advisors, LLC as Portfolio Manager  
          By: /s/ Andrew Viens     Name: Andrew Viens     Title: Sr. Vice
President of Operations           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Race Point VIII CLO, Limited     BY: Sankaty Advisors, LLC as Portfolio Manager
            By: /s/ Andrew Viens     Name: Andrew Viens     Title: Sr. Vice
President of Operations           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Solus Senior High Income Fund LP     By: Solus Alternative Asset Management LP  
  Its Investment Advisor             By: /s/ Christopher Pucillo     Name:
Christopher Pucillo     Title: President           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Steele Creek CLO 2014-1, LTD.     BY: Steele Creek Investment Management LLC    
        By: /s/ Alan DeKeukelaere     Name: Alan DeKeukelaere     Title: Senior
Research Analyst           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Steele Creek CLO 2015-1, LTD.             By: /s/ Alan DeKeukelaere     Name:
Alan DeKeukelaere     Title: Senior Research Analyst           By:     Name:    
Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Figueroa CLO 2013-1, Ltd.     BY: TCW Asset Management Company as     Investment
Manager             By: /s/ Bibi Khan     Name: Bibi Khan     Title: Managing
Director             By: /s/ Nora Olan     Name: Nora Olan     Title: Senior
Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
FIGUEROA CLO 2013-2, LTD     BY: TCW Asset Management Company as     Investment
Manager             By: /s/ Bibi Khan     Name: Bibi Khan     Title: Managing
Director             By: /s/ Nora Olan     Name: Nora Olan     Title: Senior
Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Figueroa CLO 2014-1, Ltd.     BY: TCW Asset Management Company as     Investment
Manager             By: /s/ Bibi Khan     Name: Bibi Khan     Title: Managing
Director             By: /s/ Nora Olan     Name: Nora Olan     Title: Senior
Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Variable Portfolio - TCW Core Plus Bond Fund     BY: TCW Asset Management
Company as Investment Manager             By: /s/ Bibi Khan     Name: Bibi Khan
    Title: Managing Director             By: /s/ Nora Olan     Name: Nora Olan  
  Title: Senior Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
NAGANO FUNDING ULC             By: /s/ Shehzeen Ahmed     Name: Shehzeen Ahmed  
  Title: Authorized Signatory           By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
[NAME OF LENDER] Trinitas CLO II, LTD.             By: /s/  Gibran Mahmud    
Name: Gibran Mahmud     Title: Chief Investment Officer of Triumph Capital
Advisors, LLC as Asset Manager             [By:       Name:     Title:1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
[NAME OF LENDER] Trinitas CLO III, LTD.             By: /s/  Gibran Mahmud    
Name: Gibran Mahmud     Title: Chief Investment Officer of Triumph Capital
Advisors, LLC as Asset Manager             [By:       Name:     Title:1

 



 



1 If second signature line is required.

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Mt. Whitney Securities, LLC             By: /s/ Charles C Williams Jr     Name:
Charles C Williams Jr     Title: Operations Manager           By:     Name:    
Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Wells Fargo Advantage Multi-Sector Income Fund             By: /s/ Charles C
Williams Jr     Name: Charles C Williams Jr     Title: Operations Manager      
    By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Wells Fargo Advantage Strategic Income Fund             By: /s/ Charles C
Williams Jr     Name: Charles C Williams Jr     Title: Operations Manager      
    By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
  Floating Rate Loan Fund, a series of 525     Market Street Fund, LLC     by:
Wells Capital Management, Investment Advisor             By: /s/ Charles C
Williams Jr     Name: Charles C Williams Jr     Title: Operations Manager      
    By:     Name:     Title:

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
Western Alliance Bank             By: /s/ Roharn Medifar     Name: Roharn
Medifar     Title: Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
York CLO-1 Ltd.             By: /s/ Rizwan Akhter     Name: Rizwan Akhter    
Title: Authorized Signatory

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 

 

  SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG
INTERNATIONAL, INC., OIN DELAWARE LLC, THE OTHER LOAN PARTIES PARTY THERETO, THE
LENDERS PARTY THERETO AND JEFFERIES FINANCE LLC, AS ADMINISTRATIVE AGENT        
SUNRISE PARTNERS LIMITED PARTNERSHIP     By: Paloma Partners Management Company,
general partner             By: /s/ Douglas W. Ambrose     Name: Douglas W.
Ambrose     Title: Executive Vice President

 

[Signature Page to First Amendment to OIN Credit Agreement (2015)]

 

 

 